DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “a first chamber” and “a second chamber” are introduced in lines three and four, respectively   The limitations “a first chamber in the blocking toggle” and “a second chamber in the toggle box” are subsequently discussed in lines 20-21.  There is insufficient antecedent basis for these limitations in the claim.  These additional positional limitations for each feature occur after the introduction of those features in the claim.  It is unclear, and therefore indefinite, whether these are the same features.
For purposes of examination, the Examiner will interpret both “a first chamber” and “a second chamber” limitations to be the same features so “the” will replace “a” in lines 20 and 21.  
Regarding claims 2 and 3, they are rejected because they pend from claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtz, US 4356580 in view of Kerr, US 3580016.
Regarding claim 1, Kurtz teaches a locking mechanism for sliding doors and windows comprising: 
a lock (22) with a lock cylinder (51) having a key hole (unnumbered feature containing dotted outline of key; Fig 1) for the key (52), including a tab (68) and a cylinder pin (61e) integrated in said lock (Fig 2), a toggle box (21), a track (25), a stopper (unnumbered feature side wall of 44a), a second chamber (unnumbered feature of 45 located below 68 extending to 46 sliding in 21 in Fig 2), an operating latch (61e), a blocking toggle (35), an operating handle (42), left and right side faces (36; 37), a first chamber (unnumbered feature of 45 located to the left of side of 44 extending down to 46 sliding in 21 in Fig 2), a body portion (46), a third chamber (44 projecting through the fourth chamber into 21 in Fig 2), a fourth chamber (unnumbered feature of 45 located to the right of side wall of 44 extending down to 46 sliding in 21 in Fig 2) 
the lock is inserted in the blocking toggle proximate to the left side face of said blocking toggle (Fig 2; proximate defined as close by Merriam-Webster); 
the operating latch is configured to be displaced together with the blocking toggle (Fig 2; displace defined as to move physically by Merriam-Webster); 
the blocking toggle is configured with respect to the toggle box that longitudinal movement of the blocking toggle is effected by the displacement of said operating handle (Fig 2; col 3, lines 4-5); 
the body portion is attached to the blocking toggle by the screws (Fig 4); 
the third chamber and the fourth chamber in the toggle box are configured to allow movement of said body portion and a body portion adjacent part in the blocking toggle (neither chamber interferes with any movement of body portions; Figs 2, 3) (It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. See MPEP 2111.04); 
the left and right side faces of the blocking toggle are substantially smooth (Figs 1, 6); 
wherein 
the lock comprises a tab (Fig 2); 
the operating handle of said blocking toggle is configured to be extended outwardly in a straight line in proximate to said right side face of the blocking toggle (Fig 2); 
the tab of the lock is partially housed in the first chamber in the blocking toggle and partially housed in the second chamber in the toggle box (Fig 2); 

the tab is configured to be displaced in said second chamber (the bottom face of 68 is angled and displaces inside second chamber when rotated; see movement of 68 between Figs 2 and 5; col 4, lines 45-65); 
the first chamber, the second chamber and the track present different heights, widths, lengths and shaping and are superimposed (Figs 1, 2, 3, 4 depict the different heights, widths, lengths, and shapes of the three features that are layered over or above each other [the definition of superimposed in Merriam-Webster]); 
the cylinder pin is configured to be displaced in the track in the toggle box (61e moves within track 25 when lock 22 is moved in the track from Fig 2 to Fig 5), when said cylinder pin is aligned with said tab in the unblocking position of said locking mechanism (Fig 5); and 
the cylinder pin is configured to be abutted against a stopper (26) in the toggle box which is aligned with said track (Fig 1), when the tab is perpendicular with respect to the cylinder pin in the blocking position of said locking mechanism (top face of 68 appears perpendicular to 61e in Fig 2).
Kurtz does not teach a key which includes an inlet and key teeth.
Kerr teaches a key (114) which includes an inlet (116) and key teeth (Fig 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Kurtz’ key would have all the features of Kerr’s key.  Doing so would result in a key, well known in the art, with the features to operate a cylinder lock.  
Regarding claim 2, Kurtz teaches the locking mechanism for sliding doors and windows according to claim 1, wherein the width of said locking mechanism is approximately 14 mm (the width of the locking mechanism appears to be approximately 14 mm in Fig 1).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 3, Kurtz teaches the locking mechanism for sliding doors and windows according to claim 1, wherein the diameter of said lock is approximately 6 mm (the diameter of the lock appears to be approximately 6 mm in Fig 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mathieu, FR 2619592 A2, teaches a device for locking in position at least two elements which can move with respect to each other. 
Smith et al., US 20130228296 A1, teaches a window security screen and latch assembly.
Boucher, US 4641506 A, teaches a sliding bolt locking device.
Rechberg, US 3120748 A, teaches a narrow stile lock and actuator.
Lurie, US 20050011239 A1, teaches a convertible mortise/rim cylinder lock assembly.
DePass, US 7373794 B1, teaches a sliding lock assembly.
Edeus et al., US 5315850 A, teaches a surface mounted slide bolt. 
Pennebaker, US 5145221 A, teaches a sliding latch lock.
Kurtz, US 3931723 A, teaches a lock for sliding closure panels. 
Glass, US 3262292 A, teaches a lock assembly for showcases and other closures.  
Alvarez, EP 869240 A1, teaches a lock mechanism for sliding door, window or similar with drive mechanism moving lengthwise relative to lock housing my means of a key.  
Prevot et al., US 6050617 A, teaches a lock for sliding door, window or like closure. 
Beard, US 4154467 A, teaches a panel mounted exterior keyed lock for sliding doors and windows.
Booth, US 0818143 A, teaches a sliding door fastener.  
Cohen, US 9097038 B1, teaches a slide lock device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8673.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675